UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4776
TRENACE PATTERSON,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4787
TORY L. BLAKELY,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4800
LASHAWN JAMES,
             Defendant-Appellant.
                                       
           Appeals from the United States District Court
         for the District of South Carolina, at Orangeburg.
                 Cameron M. Currie, District Judge.
                             (CR-01-736)

                      Submitted: August 28, 2003
                      Decided: September 4, 2003

       Before NIEMEYER and SHEDD, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.
2                    UNITED STATES v. PATTERSON
Affirmed by unpublished per curiam opinion.


                             COUNSEL

Johnny E. Watson, Sr., Columbia, South Carolina; Mario A. Pacella,
STROM LAW FIRM, L.L.C., Columbia, South Carolina; Christopher
J. Moran, Columbia, South Carolina, for Appellants. J. Strom Thur-
mond, Jr., United States Attorney, Stacey D. Haynes, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Trenace Patterson (No. 02-4776(L)), Tory Blakely (No. 02-4787),
and LaShawn James (No. 02-4800) appeal their convictions based
upon written plea agreements and sentences on a charge of conspiracy
to possess with intent to distribute and to distribute five kilograms or
more of cocaine and 50 grams or more of cocaine base, in violation
of 21 U.S.C. § 846 (2000), based upon their involvement with a num-
ber of other co-conspirators in drug trafficking activities which
occurred over a twelve-year period. After conducting thorough Fed.
R. Crim. P. 11 colloquies, the district court found each of the three
Defendants guilty and subsequently sentenced them, respectively, to
235 months, 292 months, and 87 months of imprisonment, and five
years of supervised release each.

  On appeal, Patterson challenges the district court’s calculation of
her criminal history points, denial of a one-point reduction for being
a minor participant in the offense as well as denial of a downward
departure for substantial assistance, and determination of drug
weights attributable to her. We review Patterson’s claims for plain
                      UNITED STATES v. PATTERSON                        3
error, as these objections are made for the first time on appeal, United
States v. Olano, 507 U.S. 725, 732-36 (1993), and find them to have
no merit. First, the district court’s determination that Patterson was a
criminal history category IV is amply supported by the record.1 Pat-
terson’s claim that as a transporter of drugs she should have been
given a reduction for being a minor participant fails. United States v.
Withers, 100 F.3d 1142, 1147 (4th Cir. 1997). Her assertion that the
district court should have granted her a reduction for substantial assis-
tance is without merit because nothing in the record would support a
finding that she earned a Fed. R. Crim. P. 35 reduction.

   Finally, we reject Patterson’s claim relative to drug weight. The
evidence amply demonstrated that Patterson personally transported in
excess of one kilogram of cocaine from Texas to South Carolina,
which was then converted into "crack cocaine" and distributed. While
the basis for Patterson’s challenge on appeal is that she was unaware
the cocaine was being cooked into crack cocaine, her express admis-
sion to the district court at sentencing of this very fact belies this
claim. We find the district court correctly held Patterson accountable
for the multi-kilogram quantities of crack cocaine that were distrib-
uted by her co-conspirators. United States v. Gilliam, 987 F.2d 1009,
1012-13 (4th Cir. 1993).

   Counsel for Blakely and James has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), claiming sentencing
errors, but concluding that there are no meritorious grounds for
appeal. Blakely has filed a supplemental brief; James has not, despite
notification of her right to do so.

   We find to be meritless Blakely’s specific claims on appeal. The
district court did not plainly err in setting Blakely’s base offense level
at thirty-eight pursuant to USSG § 2D1.1, the district court properly
applied a two-level enhancement to Blakely’s offense level because
  1
   Even assuming, arguendo, that Patterson’s claim is correct that she
did not join the conspiracy until January 2001, because she joined within
two years of her release from imprisonment, she qualified for an addi-
tional criminal history point under USSG § 4A1.1, and the sentence
imposed by the district court falls within the sentencing range as other-
wise calculated.
4                     UNITED STATES v. PATTERSON
he used a firearm in some of his drug transactions, and there was
ample evidence presented that Blakely supervised a criminal conspir-
acy with more than five participants, warranting enhancement under
USSG § 3B1.1(b).2

   We review James’ sole claim on appeal, made pursuant to Anders,
for plain error,3 and find that her allegation that she should have
received a sentence of less than 87 months is not supported by the
record. James pled guilty to possessing the cocaine and has admitted
her involvement in the conspiracy. She received all downward depar-
tures for which she was eligible.

   In accordance with the requirements of Anders, we have examined
the entire record as to Blakely and James and find no meritorious
issues for appeal relative to either Appellant. There were no irregular-
ities in the plea process, and we find that both Blakely and James
were sentenced upon a proper application of the guidelines and con-
sistent with statutory and constitutional law.

   Based upon the foregoing, we affirm the convictions and sentences
of Patterson, Blakely, and James. In cases filed pursuant to Anders,
this court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                             AFFIRMED

    2
    Blakely’s failure to object to any of these issues below requires us to
review the claims on appeal for plain error. Olano, 507 U.S. at 732-36.
  3
    Olano, 507 U.S. at 732-36.